Citation Nr: 0944677	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-19 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for service-connected degenerative joint disease, 
right knee for the period of time prior to March 11, 2009.

2.  Entitlement to a disability rating greater than 20 
percent for service-connected degenerative joint disease, 
right knee for the period of time beginning March 11, 2009.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 1996 to September 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado which, granted service connection for 
degenerative joint disease, right knee and assigned a 10 
percent disability rating. The Veteran disagreed with the 
disability rating assigned.   In a June 2009 rating decision 
the RO increased the Veteran's disability rating for the 
right knee from 10 percent to 20 percent disabling with an 
effective date of March 11, 2009, the date of a VA outpatient 
treatment record showing an increase in disability.  Where a 
veteran has filed a notice of disagreement (NOD) as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Veteran's 
right knee claim, both prior to and beginning March 11, 2009, 
remains before the Board.


FINDING OF FACT

In a November 2009 signed statement the Veteran indicated 
that he wished to withdraw his appeal.   


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 2009 signed statement Veteran indicated that he 
wished to withdraw his appeal.  Under 38 U.S.C.A. § 7105, the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.  The Veteran 
has properly withdrawn his appeal, and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this case and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


